OPINION BY WOODWARD, ONE OF THE JUDGES IN AND OVER THE TERRITORY (Printed in Vol. 2, case B-i, paper 5)
1. While the Supreme Court has power to punish, in a summary way, contempts of its own authority, it has no power to punish in a similar manner contempts of another tribunal or authority.
2. Speaking abusive words to a justice of the peace in his presence while in the execution of his office is an indictable offense.
3. When the Supreme Court and a district court have concurrent jurisdiction of an offense, justices of the peace, in their discretion, may require the alleged offender to give security for appearance at either court.